DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The invention claims “inactivating the one or more pathogens that are in a cell-free environment within the body” however, the body it by nature comprised of cells and therefore any environment within the body would incapable of being a cell free environment. The present application does not define the term “cell-free environment” and as best understood by the examiner the term makes the claim indefinite and unclear as any environment within the body is comprised of cells. Claim 19 is rejected under 112 and is determined to be unexamined under the prior art as the invention is unclear.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 8-12, 17-18, 20-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scharf et al (U.S. PG Pub 20160151639 A1).
Regarding claim 1, Scharf teaches an illumination device comprising: at least one light source arranged to impinge light on mammalian tissue within a body (Figs 1, 2, 3, 5, 7 and 10 illustrate illumination devices arranged to impinge light on mammalian tissue; [0016] teaches that light delivery elements are constructed and arranged to direct light toward at least one of tissue or a bodily fluid; [0018]-[0020] teaches delivering light stimulation to reduce or eliminate pathogens; [0041] teaches the device  multiple optical fibers can comprise a first optical fiber constructed and arranged to deliver light to the bladder and a second optical fiber constructed and arranged to deliver light to the urethra; [0042] teaches emitting light to the target tissue; [0065]; [0150]-[0151]; [0162] teaches some embodiments, one or more light delivery elements 155 are constructed and arranged to deliver light to a region/target tissue; [0190] teaches the device is constructed and arranged to deliver one or more forms of energy to shaft to subsequently be delivered to an internal location of the patient; [0224] teaches that light emitted from the device can comprise one or more wavelengths to provide different therapeutic effects to the patient; [0251] teaches that energy delivery elements 555 are positioned to deliver (light) energy to a site specific (i.e. non-systemic) location, such as a volume of blood proximate a target organ) the light comprising a first light characteristic and configured to induce a biological effect ([ABS] teaches the light delivery element is constructed and arranged to deliver light to prevent infection, reduce infection and/or cause a therapeutic benefit or physiologic effect; [0005] teaches The light delivery element is constructed and arranged to deliver light to perform a function selected from the group consisting of: prevent infection; reduce infection; cause a therapeutic benefit or other physiologic effect; and combinations thereof; [0018]-[0020] teaches delivering light stimulation to reduce or eliminate pathogens; [0041] teaches the device  multiple optical fibers can comprise a first optical fiber constructed and arranged to deliver light to the bladder and a second optical fiber constructed and arranged to deliver light to the urethra; [0042] teaches emitting light to the target tissue at a first light characteristic to reduce or eliminate bacteria; [0138] teaches light can be delivered to reduce or prevent infection, such as by delivering light that has a bactericidal effect and/or prevents colonization by bacteria; [0140] teaches one or more of light delivery elements 155a and 155b as shown, configured to deliver light such as to prevent and/or reduce infection; [0143]; [0150]-[0151] teaches  Light source 150 can be constructed and arranged to provide one or more wavelengths of light between 300 nanometers and 900 nanometers  and wherein multiple wavelengths are provided by light source 150 to enhance the bactericidal effects of device 100, such as to effect multiple forms of bacteria, such as to reduce or eliminate one or more of the listed pathogens using different wavelengths to treat and effect different pathogens i.e. 405nm for E. Coli);  and driver circuitry configured to drive the at least one light source ([0283] teaches a controller for controlling the delivery of light from the delivery elements ([0185]; [0286] Controller 891 can be configured to allow adjustment of energy delivered by energy source 850 to one or more energy delivery elements 555; [0291] teaches the power supply 153 can be attached to one or more switches or other controls, not shown but configured to allow an operator to selectively apply energy to light delivery element 155); wherein the biological effect comprises altering a concentration of one or more pathogens within the body and altering growth of the one or more pathogens within the body ([0005] teaches The light delivery element is constructed and arranged to deliver light to perform a function selected from the group consisting of: prevent infection; reduce infection; cause a therapeutic benefit or other physiologic effect; and combinations thereof; [0018]-[0020] teaches delivering light stimulation to reduce or eliminate pathogens; [0042] teaches emitting light to the target tissue at a first light characteristic to reduce or eliminate bacteria; [0138] teaches light can be delivered to reduce or prevent infection, such as by delivering light that has a bactericidal effect and/or prevents colonization by bacteria; [0140] teaches one or more of light delivery elements 155a and 155b as shown, configured to deliver light such as to prevent and/or reduce infection; [0150] teaches  Light source 150 can be constructed and arranged to provide one or more wavelengths of light between 300 nanometers and 900 nanometers  and wherein multiple wavelengths are provided by light source 150 to enhance the bactericidal effects of device 100, such as to effect multiple forms of bacteria, such as to reduce or eliminate one or more of the listed pathogens using different wavelengths to treat and effect different pathogens i.e. 405nm for E. Coli; [0292]).
Regarding claim 2, Scharf teaches claim 1, further comprising an optic that is arranged to pass the light from the at least one light source for irradiating the mammalian tissue within the body ([0028] teaches that the light delivery element can comprise and optical element such as an optical fiber or other elements; [0035] teaches that the shaft is an optic as it is made of a translucent material that allows the light from the lights and light delivery elements to pass through it to the target tissue [0041] teaches the device further comprises at least one optical fiber constructed and arranged to deliver light to the light delivery element that emit the light through the at least one translucent portion of the shaft; [0141] teaches optical element can be constructed and arranged to couple light into a light delivery element, such as a lens or other optical element positioned to couple light from an optical fiber; [0142] teaches the light being emitted radially through the translucent balloon 125 in fig 1; [0148] teaches delivering light from a light source using one or more optical fibers to deliver one or more wavelengths through the shaft or translucent balloon; [0157] teaches a Shaft can include one or more portions that are transparent or at least translucent to one or more wavelengths of light transmitted by a light delivery element and/or the shaft can include a translucent portion surrounding a light delivery element 155a comprising an unclad portion of an optical fiber 151a. [0174] teaches that optical fibers are optically connected to each light delivery element; [0226] teaches an energy delivery element 555 can comprise an optical element selected from the group consisting of: optical fiber; lens; ball lens; prism; diffractor; filter; mirror; and combinations of these; Figs 1, 2, 3, 5, 6 elements 155 illustrates an the shaft having a translucent portion for delivering light energy through to the target tissue; Fig 3 illustrates element 155a the shaft and the balloon 125 being an optic for emitting light from the light source 150 through).
Regarding claim 4, Scharf teaches claim 2, wherein the optic resides on an illumination head of the illumination device and the illumination head is angled from a lengthwise direction of the illumination device ([0156] teaches one or more light delivery elements 155 can be constructed and arranged to deliver light to a majority of a cavity, such as a lens, prism, diffractor and/or mirror configured to direct light towards a target area. Further by the nature of a prism the optical element would have an angled surface; [0198]; [0253] teaches the optical elements of the present inventive concepts can comprise an optical element selected from the group consisting of: lens; ball lens; prism; diffractor; filter; mirror; optical fiber; and combinations thereof; [0266]; [0293] teaches an optical element can be configured to distribute light from a light delivery element, such as a lens, prism or other optical element configured to distribute light in one or more desired patterns. Optical elements of the present inventive concepts can comprise an optical element selected from the group consisting of: lens; ball lens; prism; diffractor; filter; mirror; optical fiber; Fig 2 element 157e illustrates the optic residing on an illumination head and angled length wise. Further the disclosure clearly teaches using mirrors and/or prisms to direct and reflect the light towards the target area and in order to direct the light from the optical fiber illumination head out towards the tissue surround the shaft would be required to be angled from a lengthwise direction otherwise the light would just travel through the shaft and it is inherent in the device/disclosure; Figs 1, 2, 3, 5, 6 illustrates the distal end of the shaft being translucent and rounded such that portions of the distal tip are angle along a lengthwise direction).
Regarding claim 5, Scharf teaches claim 4, ([0023] teaches the device can comprise a second shaft such that the first shaft is used a first time and a second shaft is used a second time; [0045] teaches the balloon optic can be mounted to the shaft and therefore would inherently be capable of bring unmounted i.e. removable; [0165] teaches that the shaft can be provided sterile and that the fibers are inserted into the new or sterilized shaft; [0197] teaches that he light source can be used with multiple shafts after each has been inserted in to the patient; [0311]).
Regarding claim 6, Scharf teaches claim 2,  further comprising a light guide that is arranged between the optic and the at least on light source (Fig 1 element 151b illustrate an optical fiber that guides the light from a light source to the optic 155b; Fig 2 element 154a teaches an optical fiber bundle for guiding the light between light source 150 to optic 157; Fig 3 element 154 illustrate an optical fiber that guides the light from a light source to the optic 157d; Fig 6 element 151 teaches an optical fiber that guides the light from light source 150 to optic 157; Fig 7 elements 651 illustrate an optic fiber for guiding light from a light source 650 to an optic 657; [0028] teaches the device can comprise at least one optical fiber, and the optical element can be positioned at the end of the optical fiber, such as when the optical element comprises a ball lens positioned at the end of the fiber; [0041] teaches the light delivery element can comprise a first optical component connected to a first optical fiber and a second optical component connected to a second optical fiber; [0143] teaches the optical fiber is used to guide the light from the light source to an optic element; [0145] teaches light delivery element comprises a ball lens that is attached to the distal end of a fiber or a ball lens that is formed from the distal end of fiber; [0146]-[0147] teaches the optical fibers can comprise one or more materials configured to propagate the light for preventing and/or reducing infection and that the proximal end of each fiber is attached and/or attachable to a light source).
Regarding claim 8, Scharf teaches claim 1, wherein the illumination device is configured to be user controlled [0191] teaches the device comprising a controller with a user interface to control the delivery of light; [0283] teaches the device can comprise a control having a user interface component to initiate and modify the energy delivery provided to the patient; [0286] teaches an external controller that can be configured to allow adjustment of energy delivered by energy source 850 to one or more energy delivery elements; Figs 10 and 11 illustrate the device comprising controller with a user interface to control the energy delivery).
Regarding claim 9, Scharf teaches claim 1, wherein the illumination device is configured to be at least partially inserted within a body cavity, and wherein the mammalian tissue is included within the body cavity (Figs 1, 2, 5, 7 and 10 illustrate illumination devices configured to be at least partially inserted within a body cavity of a human; [abs] teaches the device is configured for insertion into a mammalian patient; [0005] teaches the device is configured for insertion into a mammalian patient; [0007]-[0010] teaches that the device is constructed and arranged to be inserted into a patient; [0033]; [0070] teaches the device is for insertion into a mammalian patient comprises a shaft and a functional element; [0078] taches a device for insertion into a mammalian patient comprises a shaft comprising a proximal end and a distal portion, and at least one energy delivery element; [0160]-[0162] teaches the shaft is inserted through an incision in the skin and into the bladder or other organs and tissue tunnels, such as when the device is configured as a suprapubic bladder catheter; [0180] teaches that the Light provided by light source 150 is distributed toward a skin surface proximate the insertion depth location; Fig 2 illustrated that the device is inserted into a patient up to an insertion depth).
Regarding claim 10, Scharf teaches claim 9, wherein the at least one light source is arranged outside of the body cavity when the illumination device is partially inserted within the body cavity ([0260] teaches that the light source and housing can be positioned at an eternal location from the shaft such that it is outside the body while the shaft is inserted into the patient; Figs 2 and 3 illustrated that the device is inserted into a patient up to an insertion depth wherein the light source and controls are external to the insertion of the patient)
Regarding claim 11, Scharf teaches claim 9, wherein the at least one light source is arranged within the body cavity when the illumination device is partially inserted within the body cavity ([0260] teaches Energy source/light source can be positioned within housing (as shown in FIG. 7), on and/or within shaft 610; [0147] teaches that the implanted housing can comprise a light source; [0190] teaches that the housing of the implanted potion comprises light sources; Fig 1 and 7 elements 150 and 650 respectively illustrate the light source is within the shaft that is implanted/inserted into the patient; Fig 5 element 150 teaches the light source being within the housing of the implanted device).
Regarding claim 12, Scharf teaches claim 9 wherein the illumination device is configured to be fully inserted within a body cavity, and wherein the mammalian tissue is included within the body cavity (Fig 1 and 7 elements 150 and 650 respectively illustrate the light source is within the shaft that is implanted/inserted into the patient; Fig 5 element 190 teaches the illumination device being fully implanted and comprising an external controller for the user; [0118] teaches the device is an implanted device; [0154] teaches the device can be configured to be implanted within the patient).
Regarding claim 17, Scharf teaches claim 1, wherein the biological effect further comprises upregulating a local immune response within the body ([0005] teaches that the biological effect is an increase in local nitric oxide; enhance nitric oxide release from the vascular endothelium; prolong local nitric oxide effects, modulation in the immune response of blood leucocytes and/or others; [0078] physiologic effect selected from the group consisting of: blood temperature increase; vasodilation; increase in local nitric oxide; enhance in nitric oxide release from the vascular endothelium; prolong local nitric oxide effects; alteration in the function of erythrocytes; modification in oxygen release from hemoglobin; modification in pH of blood; modulation in the immune response of blood leucocytes; modulation of the coagulation and/or thrombocyte function; modification in the function of heme catalyst enzymes in the blood; modification in hormonal action of a peptide and/or non-peptide hormone; modification in the binding capacity of one or more antibodies; decrease in blood glucose level; affect circulating tumor cells by selective heating, photocoagulation and/or photolysis; and combinations thereof; [0082]; [0086] teaches energy delivery element is constructed and arranged to cause a modulation in the immune response of blood leucocytes; [0088] teaches delivery element is constructed and arranged to cause a modification in the function of heme catalyst enzymes in the blood; [0089]-[0090]; [0140]; [0200] teaches the devices and methods for delivery of light energy can provide a therapeutic benefit, such as to treat: heart failure; kidney failure; liver failure; transplanted organ failure; cancer; autoimmune disease; inflammatory reactions; and/or cerebral disease; [0215]-[0216] teaches the device having a similar therapeutic effects to extracorporeal light therapy; [0238]; [0292] teaches the device and methods are used to prevent/reduce infection and/or induce a physiologic effect including ones that upregulate the immune system).
Regarding claim 18, Scharf teaches claim 1, wherein the biological effect comprises stimulating at least one of enzymatic generation of nitric oxide to increase endogenous stores of nitric oxide and releasing nitric oxide from endogenous stores of nitric oxide ([0005] teaches that the biological effect is an increase in local nitric oxide; enhance nitric oxide release from the vascular endothelium; prolong local nitric oxide effects, modulation in the immune response of blood leucocytes and/or others; [0078] physiologic effect selected from the group consisting of: blood temperature increase; vasodilation; increase in local nitric oxide; enhance in nitric oxide release from the vascular endothelium; prolong local nitric oxide effects; alteration in the function of erythrocytes; modification in oxygen release from hemoglobin; modification in pH of blood; modulation in the immune response of blood leucocytes; modulation of the coagulation and/or thrombocyte function; modification in the function of heme catalyst enzymes in the blood; modification in hormonal action of a peptide and/or non-peptide hormone; modification in the binding capacity of one or more antibodies; decrease in blood glucose level; affect circulating tumor cells by selective heating, photocoagulation and/or photolysis; and combinations thereof; [0082] teaches the energy delivery element is constructed and arranged to cause an increase in local nitric oxide; [0140] teaches the light energy causing increase in local nitric oxide; enhance nitric oxide release from the vascular endothelium; prolong local nitric oxide effects; [0201] teaches using light with a wavelength of 250nm to 730nm to affect nitric oxide;  [0226]; [0232]-[0234] teaches  one or more energy delivery elements are constructed and arranged to increase nitric oxide, such as a local increase in nitric oxide, increase nitric oxide, such as a local increase in nitric oxide, and prolong local nitric oxide effects; [0292]; Claim 1).
Regarding claim 20, Scharf teaches claim 1, wherein the biological effect comprises inhibiting replication of the one or more pathogens that are in a cell-associated environment within the body ([0018] teaches the device configured to deliver light to at least one of prevent, eliminate or reduce colonization of foreign material by at least one of: bacteria; virus; fungi or a parasite, wherein the light delivery element can be constructed and arranged to deliver light to at least one of prevent, eliminate or reduce a biofilm of bacteria; [0019] teaches delivering light to at least one of reduce or prevent an infection resulting from one or more of: a virus; a fungus; or a parasite; [0153] teaches one or more light delivery elements configured to deliver light to tissue and/or body fluids, such as tissue and/or body fluids selected from the group consisting of: blood; bladder wall tissue; urethral wall tissue; urine; esophageal tissue; airway tissue; subcutaneous tissue; vascular wall tissue; cardiac valve tissue; cerebrospinal fluid; meningeal tissue; synovial fluid to prevent, eliminate and/or reduces colonization of foreign material by bacteria, such as to prevent, eliminate and/or reduce a biofilm of bacteria. And/or treat at least one of: a virus; a fungus or a parasite; [0155] teaches the light delivery element is positioned to direct light toward a skin surface such as a skin surface surrounding a natural opening such as the skin surface surrounding the urethral orifice, or to a skin surface surrounding a skin incision and/or skin penetration site; [0172] teaches the illumination device constructed and arranged to deliver light to one or more patient locations prior to any significant bacterial presence, such as to prevent initial biofilm formation and/or bacterial adhesion and/or prevent emergence of drug resistant bacteria by avoiding biofilm creation; [0300] teaches the light delivery elements configured to deliver infection reducing and/or preventing (e.g. bactericidal) light to tissue and/or body fluids, such as tissue and/or body fluids selected from the group consisting of: blood; bladder wall tissue; urethral wall tissue; urine; esophageal tissue; airway tissue; subcutaneous tissue; vascular wall tissue; cardiac valve tissue; cerebrospinal fluid; meningeal tissue; synovial fluid).
Regarding claim 21, Scharf teaches claim 1, wherein impinging the light to the mammalian tissue within the body comprises administering a dose of light in a range from 0.5 joules per square centimeter (J/cm2) to 100 J/cm2 . ([0042] teaches having a power density of up to 500nW/ cm2 which can be determined using a known conventions and falls within the given range; [0298] teaches a power density of up to 500mW/ cm2 ).
Regarding claim 22, Scharf teaches claim 1 wherein the first light characteristic comprises at least one of a first peak wavelength and a radiant flux ([0042] teaches that light can be delivered as a pulsed light with a first pulse having a first wavelength and a second pulse having a second wavelength, wherein the delivered light has a duty cycle of between .1% to 50% and it teaches that light having a power density up to 500mW/ cm2  ; [0148] teaches the emitted light can be at at a single wavelength or multiple wavelengths of light simultaneously or pulsed to one or more light delivery elements [0150] teaches that the light can be delivered light at different wavelengths wherein the light alternates between a first and second wavelength; [0151] teaches light can be delivered to different areas and at different power densities; [0154] teaches delivering light (e.g. in a continuous or pulsed, intermittent manner) to reduce and/or prevent infection for short durations of time; [0156] teaches that the light can be delivered to different portions of the tissue over different areas; [0224] teaches delivering light a different wavelengths sequentially [0262]; [0297] teaches delivering light at different wavelengths).
Regarding claim 23, Scharf teaches claim 22, wherein the first light characteristic is the first peak wavelength and the first peak wavelength is in a range from 400 nanometers (nm) to 900 nm ([0047]-[0050] teaches using a wavelength between 400nm to 900nm to treat different pathogens; [0150] teaches delivering one or more wavelengths delivered by light delivery elements based on the absorption spectra of one or more microorganisms to be treated i.e. a wavelength of approximately 405 nm can be delivered to treat E. Coli; a wavelength of 470 nm can be delivered to treat staphylococcus; and/or a wavelength of 670 nm can be delivered to treat oral candida; [0201] teaches delivering energy with a wavelength between 400nm to 900nm; [0262] teaches delivering light at multiple wavelengths to treat different problems such as a wavelength of approximately 405 nm can be delivered to treat E. Coli; a wavelength of 470 nm can be delivered to treat staphylococcus; and/or a wavelength of 670 nm can be delivered to treat oral candida and/or, one or more wavelength may be delivered to cause a vascular effect (e.g. to mediate nitric oxide), such as one or more wavelengths approximating 350 nm and/or 430 nm; [0297]).
Regarding claim 24, Scharf teaches claim 22, wherein the first peak wavelength is in a range from 410 nm to 440 nm ([0048] teaches using a wavelength between 405nm to treat E. Coli; [0150] teaches delivering light based on the absorption spectra of one or more microorganisms to be treated i.e. a wavelength of approximately 405 nm can be delivered to treat E. Coli; [0201] teaches delivering energy with a wavelength between 410nm to 420nm; [0262] teaches delivering light at multiple wavelengths to treat different problems such as a wavelength of approximately 405 nm can be delivered to treat E. Coli; and/or, one or more wavelength may be delivered to cause a vascular effect (e.g. to mediate nitric oxide), such as one or more wavelengths approximating 350 nm and/or 430 nm; [0297] teaches using a wavelength of 405nm to treat E. Coli).
Regarding claim 25, Scharf teaches claim 22, ([0042] teaches that light can be delivered as a pulsed light with a first pulse having a first wavelength and a second pulse having a second wavelength; [0148] teaches the emitted light can be at a single wavelength or multiple wavelengths of light simultaneously or pulsed to one or more light delivery elements [0150] teaches that the light can be delivered light at different wavelengths wherein the light alternates between a first and second wavelength wherein the first and second wavelength can be approximately 405 nm can be delivered to treat E. Coli; a wavelength of 470 nm can be delivered to treat staphylococcus; and/or a wavelength of 670 nm can be delivered to treat oral candida. Therefore whichever wavelength is chose as the first or second the second both will fall within the given range; [0224] teaches delivering light a different wavelengths sequentially; [0262] teaches that the light can be delivered light at different wavelengths such as a wavelength of approximately 405 nm can be delivered to treat E. Coli; a wavelength of 470 nm can be delivered to treat staphylococcus; and/or a wavelength of 670 nm can be delivered to treat oral candida and/or, one or more wavelength may be delivered to cause a vascular effect (e.g. to mediate nitric oxide), such as one or more wavelengths approximating 350 nm and/or 430 nm.; [0285] teaches a light energy source delivering light of one or more wavelengths, such as one or more wavelengths between 250 nm and 730 nm [0297] teaches delivering light at different wavelengths both wavelengths being within the range of 400nm to 900nm).
Claim(s) 1-3 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hellstrom et al (U.S. PG Pub 20140235942 A1).
Regarding claim 1, Hallstrom teaches an illumination device comprising: at least one light source arranged to impinge light on mammalian tissue within a body ([0032] a catheter having a light source for emitting medicinal radiant energy is provided in a dose effective for directly promoting healing of or providing an antimicrobial effect to the intubation device, fluids in the intubation device and/or to treated interior tissue; [0042]-[0046] teaches a light source for emitting antimicrobial light treatment through and around the catheter to kill bacteria and prevent biofilm build up while inserted into a human patient; [0049] teaches the light sources for healing and antimicrobial action can be powered by an electric energy source included with the catheter; [0084] teaches light source arrangements; Fig 5 illustrates an implementation of the treatment or antimicrobial light source system), the light comprising a first light characteristic and configured to induce a biological effect ([0029] teaches antimicrobial light sources are selected with wavelengths, energy level and pulsing schemes in order to achieve antimicrobial action on the catheter exterior, on the inside walls of the patient's body lumen or cavity and the content of fluid channels in the catheter; [0051] teaches wavelengths may be in the range 450-1000 nm for healing treatment and 350-600 nm for antimicrobial action; [0071] teaches light stimulation using simultaneous or alternating multiple wavelengths by a combination of different type of sources); and driver circuitry configured to drive the at least one light source ([0018] teaches sources for light treatment or antimicrobial action are thin profile LEDs or laser diodes; [0071] teaches the light source being an laser or LED that naturally and commonly in the art require the use of a driver circuit to function properly); wherein the biological effect comprises altering a concentration of one or more pathogens within the body and altering growth of the one or more pathogens within the body ([0032] a catheter having a light source for emitting medicinal radiant energy is provided in a dose effective for directly promoting healing of or providing an antimicrobial effect to the intubation device, fluids in the intubation device and/or to treated interior tissue; [0042]-[0046] teaches a light source for emitting antimicrobial light treatment through and around the catheter to kill bacteria and prevent biofilm build up while inserted into a human patient; [0049] teaches the light sources for healing and antimicrobial action can be powered by an electric energy source included with the catheter; [0078] teaches the action of light in the catheter creates an antimicrobial barrier to reduce risk of spreading bacteria from the external ambient via the catheter into the patient).
Regarding claim 2, Hellstrom teaches claim 1, further comprising an optic that is arranged to pass the light from the at least one light source for irradiating the mammalian tissue within the body ([0015] teaches the catheter comprising optics, i.e. a translucent inner tube assembly and outer sleeve, that the light energy passes through; [0032] teaches the device comprising at least one radiant energy source capable of transmitting medicinal radiant energy transversely through both the translucent tube and the translucent sleeve into the interior of the patient for treating interior tissue of the patient; [0082] teaches the tube is translucent at least at the locations of light sources).
Regarding claim 3, Hellstrom teaches the device in claim 2, wherein the optic is further arranged in optical communication with a camera for viewing the mammalian tissue within the body (Figs 3 and 8 illustrates that a camera 20 is within the optic of  the sleeve tip; Fig 6 illustrates he tip section of a second embodiment of the catheter including treatment or antimicrobial light sources and a fiber optics coupled remote imaging system; [0025]-[0026] teaches that the vision device is a camera that can be present in the catheter in addition to fiber optics bundle or antimicrobial light treatment; [0027] teaches the vision device is a fiber optics coupled o remote imaging; [0083] teaches a camera or other vision device with vision illumination sources are within the tip of the sleeve).
Regarding claim 21, Hellstrom teaches claim 1, wherein impinging the light to the mammalian tissue within the body comprises administering a dose of light in a range from 0.5 joules per square centimeter (J/cm2) to 100 J/cm2 ([0051] teaches that the light can be administered in the range of about .01 to about 50 J/ cm2  )
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al (U.S. PG Pub 20140235942 A1) in view of Scharf et al (U.S. PG Pub 20160151639 A1).
Regarding claim 7, Hellstrom teaches claim 2, further comprising a protective covering ([0015] teaches an external translucent sleeve; [0032] teaches that the catheter comprises a translucent outer sleeve that the inner tube is inserted into; [0085]; ; Fig 1 and 2 element 3 teaches an external translucent sleeve that acts as a protective cover), however fails to explicitly teach wherein the cover comprises a same material as the optic.
Scharf teaches a device in the same field of endeavor, wherein the insertable light delivery element is made of at least one translucent portion made of a silicone or other polymer material ([0027] teaches the polymeric material can comprise silicone; [0035] teaches the shaft comprises a translucent material that surrounds at least a portion of the light delivery element; [0041]; [0182]).
It would have been an obvious design choice to one of ordinary skill in the art, to have the catheter tube assembly and the protective covering comprising a same material such that the light is able to efficiently pass through the at least one translucent portions of the tube and sleeve such as a clear silicone or biocompatible plastic as is commonly known in the art.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al (U.S. PG Pub 20160151639 A1) in view of Lum et al (U.S. PG Pub 20120022618 A1).
Regarding claim 14, Scharf teaches claim 9, however fails to explicitly teach further comprising a microcontroller that is configured to control the driver circuitry.
Lum teaches a device in a similar field of invention, wherein a micro-controller unit (MCU) is connected to the power supply of the light emitting device, and the LED drivers, fan drivers and a temperature sensor, each of which is also connected to power supply as necessary. It further teaches the MCU controls the LED drivers to provide the desired output according to signals received from the ED drivers, fan drivers and temperature sensor ([0048]-[0049]; [0051] teaches MCU receives signals from LED drivers, fan drivers and temperature sensor and, in accordance with software code programming well known in the art, delivers controlling signals to LED drivers to provide the light output desired).
It would have been obvious to one of ordinary skill in the art, before the effective filling date to have modified the controller of Scharf to be a microcontroller that is configured to control the driver circuitry, as taught by Lum, in order to minimize the size of the control circuitry for the implantable device making it more compact and easier to implant. Further it would have been an obvious design choice to use a microcontroller as the controller as it is commonly known and used in the art.
Regarding claim 15 Scharf teaches claim 14 wherein the microcontroller is further configured to receive an input from at least one sensor for controlling the at least one light source ([0045] teaches that multiple sensors can be used  to regulate the light delivered; [0099] teaches the device can further comprise a sensor constructed and arranged to produce a signal, the device can be constructed and arranged to perform the energy adjustment based on the sensor signal; [0105]; [0152])
Regarding claim 16 Scharf teaches claim 15; wherein the at least one sensor comprises one or more of a temperature sensor and a proximity sensor ([0045]; sensor can comprise a temperature sensor. The temperature sensor can comprise at least one of a thermocouple or a thermistor. The temperature sensor can comprise at least one optical fiber constructed and arranged to gather infrared light; [0099] teaches the sensor can comprise a sensor selected from the group consisting of: temperature sensor such as a thermocouple or thermister; oxygen sensor; glucose sensor such as an optical glucose sensor; pH sensor; physiologic sensor; pressure sensor; blood gas sensor; blood conductivity sensor; impedance sensor; motion sensor; accelerometer; [0105]; [0152] teaches  sensor can comprise a non-temperature measurement device, such as when measurement assembly is configured to record and/or interpret non-temperature measurement signals from sensor).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellstrom et al (U.S. PG Pub 20140235942 A1) in view of (Gruber et al U.S. PG Pub 20080245371 A1).
Regarding claim 13, Hellstrom teaches claim 2, however fails to teach further comprising a cable that is configured to retrieve the illumination device from the body cavity.
Gruber teaches a device in the same field of invention, wherein the catheter device comprises a cable that is configured to retrieve the illumination device from the body cavity ([0250] teaches the device comprises a loop snare or other retrieval mechanism to retrieve ad remove the catheter from the body cavity).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified Hellstrom, to further comprise a cable that is configured to retrieve the illumination device from the body cavity such as a snare loop or other well-known retrial mechanism, as taught by Gruber, in order to help assist the user or clinician with removal of the catheter/tubing from the patient.
red to record and/or interpret non-temperature measurement signals from sensor).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al (U.S. PG Pub 20160151639 A1) in view of (Gruber et al U.S. PG Pub 20080245371 A1).
Regarding claim 13, Scharf teaches claim 2, however fails to teach further comprising a cable that is configured to retrieve the illumination device from the body cavity.
Gruber teaches a device in the same field of invention, wherein the catheter device comprises a cable that is configured to retrieve the illumination device from the body cavity ([0250] teaches the device comprises a loop snare or other retrieval mechanism to retrieve ad remove the catheter from the body cavity).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified Scharf, to further comprise a cable that is configured to retrieve the illumination device from the body cavity such as a snare loop or other well-known retrial mechanism, as taught by Gruber, in order to help assist the user or clinician with removal of the catheter/tubing from the patient.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792